DETAILED ACTION

This action is responsive to papers filed on 8/26/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 10, 11, 13-15, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Pub No. 2019/0019218) in view of Bhaumik (U.S. Pub No. 2015/0088661), and further in view of Liberty (U.S. Pub No. 2014/0058834).
Regarding claims 1, 10, 15, Thompson teaches displaying, by a processing system including a processor, advertising content on a display device on a premises (Paragraphs 0120-0132); determining, by the processing system, using at least one sensor of a plurality of sensors, a presence of a person on the premises (0040-0041, 00182); providing, by the processing system, a software application to a communication device of the person on the premises (Paragraph 0053); querying, by the processing system, the software application on the communication device to determine an identity of the person, wherein the communication device provides an identifying characteristic of the person responsive to the querying (Paragraphs 0040-0041); determining, by the processing system, using the at least one sensor, which of a plurality of zones the person occupies on the premises, wherein the plurality of zones are defined at least in part based on distances from the display device on the premises (Paragraphs 0040-0041, 0102, 0182); determining, by the processing system, modified advertising content responsive to detecting the person moving between the plurality of zones, and responsive to the identifying characteristic of the person (Paragraphs 0120-0132); and displaying, by the processing system, a first portion of the modified advertising content on the display device (Paragraphs 0120-0132).
Thompson does not appear to specify communicating, by the processing system, a second portion of the modified advertising content to the communication device.  However, Bhaumik teaches communicating, by the processing system, a second portion of the modified advertising content to the communication device (Paragraphs 0027, 0035).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to send associated ad content to a mobile device in the vicinity of an advertising display in order to better engage a nearby owner of the mobile device.
Thompson does not appear to specify determining a code associated with an offer, wherein the offer is tailored to the person according to the identifying characteristic of the person; presenting the code associated with the offer on the display device.  However, Liberty teaches determining a code associated with an offer, wherein the offer is tailored to the person according to the identifying characteristic of the person; presenting the code associated with the offer on the display device (Paragraphs 0048-0051).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the QR code of Liberty using the system of Thompson in order to further engage a user to interact with the system and to better target content to a user.
Regarding claims 2, 11, 16, Thompson teaches selecting an advertising offer based on the identifying characteristic and according to an advertising objective (Paragraphs 0120-0132).
Regarding claims 4, 13, 18, Thompson teaches capturing an image of the person; determining a gesture of the person according to the image, and wherein the displaying the first portion of the modified advertising content is responsive to the determining the gesture of the person (Paragraphs 0040 and 0138).
Regarding claims 5, 14, 19, Thompson teaches interactive content that is user adjustable based on detected user gestures (Paragraphs 0040 and 0138). Further, these claims introduce the specific data content of the altered image comprising invitation data. It could be argued that Thompson does not teach such data content. However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the method (or structurally programmed) steps recited. The steps would be performed the same regardless of data content. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of Patentability, see In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). Therefore, it would have been obvious to one of ordinary skill at the time of the invention to have displayed any type of data content. Such data content does not functionally relate to the steps and the subjective interpretation of the data content does not patentably distinguish the claimed invention.
Regarding claims 6, Thompson does not appear to specify the code associated with the offer provides a link to the offer accessible via a communication network.  However, Liberty teaches the code associated with the offer provides a link to the offer accessible via a communication network (Paragraphs 0048-0051).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the QR code of Liberty using the system of Thompson in order to further engage a user to interact with the system and to better target content to a user.
Regarding claims 7, Thompson does not appear to specify the code associated with the offer is a barcode or a OR code.  However, Liberty teaches the code associated with the offer is a barcode or a OR code (Paragraphs 0048-0051).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the QR code of Liberty using the system of Thompson in order to further engage a user to interact with the system and to better target content to a user.
Regarding claims 8, Thompson teaches the at least one sensor comprises an infrared system (Paragraph 0038).

Claims 3, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Pub No. 2019/0019218) in view of Bhaumik (U.S. Pub No. 2015/0088661), and further in view of Liberty (U.S. Pub No. 2014/0058834), and further in view of Bott (U.S. Pub No. 2018/0125404).
Regarding claims 3, 12, 20, Thompson teaches determining a direction of view (Paragraph 0076), but Thompson does not appear to specify capturing a group of images of the person while the person is viewing the modified advertising content; determining eye movement of the person and a direction of view according to image pattern recognition applied to the group of images; and determining an area of interest of the modified advertising content that is determined to be of interest to the person according to the eye movement and the direction of view.  However, Bott teaches capturing a group of images of the person while the person is viewing the modified advertising content; determining eye movement of the person and a direction of view according to image pattern recognition applied to the group of images; and determining an area of interest of the modified advertising content that is determined to be of interest to the person according to the eye movement and the direction of view (Paragraphs 0009, 0046).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to track eye movements to determine areas of information since that kind of feedback would be valuable to advertisers in determining how effective and eye-catching an advertisement is to a user.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Pub No. 2019/0019218) in view of Bhaumik (U.S. Pub No. 2015/0088661), and further in view of Liberty (U.S. Pub No. 2014/0058834), and further in view of Kinjo (U.S. Pub No. 2002/0046100).
Regarding claims 9, 17, Thompson teaches adjusting an image for readability based on distance (Paragraph 0132). Thompson does not appear to specify enlarging the advertising content based on a distance between the person and the display device.  However, Kinjo teaches enlarging the advertising content based on a distance between the person and the display device (Paragraph 0127).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to enlarge an image based on distance, as enlarging an image would improve readability as desired by Thompson.

Response to Arguments
All arguments are believed to have been addressed by the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256. The examiner can normally be reached 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621